Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This non-final Office action is responsive to the RCE filed on 11/03/2022. Applicant amended claims 1, 4-6, 8, 10-12, 14, 16-17, 19-20 and 22, cancelled claims 2-3, 7, 9, 13, 15, 18 and 21, and added new claims 23-25. Claims 1, 4-6, 8, 10-12, 14, 16-17, 19-20 and 22-25 are presented for examination and are still rejected for the reasons indicated herein below.     

Response to arguments
2. 	Applicant's arguments filed on 11/03/2022 have been fully considered but they are not persuasive and also the claims submitted on 11/03/2022 are moot and rejected in view of the new ground(s) of rejection. 


Terminal Disclaimer
3.	The terminal disclaimer filed on 04/21/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Objections
4.	Claims 14 and 20 are objected to because of the following informalities: 

Claim 14, line 7 recites “a third capacitor” it should be changed to “a second capacitor”. Appropriate correction is required.

Claim 20, line 2 recites “the capacitor” it should be changed to “the second capacitor”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-5, 6, 8, 10-12, 14, 16, 19 and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen (U.S. Pub. No. 2014/0292401 A1).

               Regarding claim 1, Shen al. (e.g. see Figs. 1-13) discloses “A circuit comprising: a first amplifier having an input and an output, the input of the first amplifier capacitively coupled to a power terminal (e.g. Figs. 3 and 11, see the first amplifier having an input and an output and the input is capacitively coupled to 330 via C2, also see the abstract and para. 0022-0044. Similarly, in Fig. 11, see a first amplifier having an input and an output and the input is capacitively coupled to a power input node. Examiner’s Note: an amplifier circuit or a voltage follower comprises an OPAMP and other components such as resistors and capacitors, therefore, at least resistor R is considered part of the first amplifier. Also the term “coupled” does not necessarily mean a direct connection or a physical coupling); a compensation network coupled between the input and the output of the first amplifier (e.g. Figs. 3 and 11, see the first amplifier and r3 which is coupled between the input and the output of the first amplifier. Similarly, in Fig. 11, see r2 which is coupled between the input and the output of the first amplifier); a voltage follower including a second amplifier (e.g. Fig. 3, see the second amplifier being configured as a voltage follower, also see the abstract and para. 0022-0044), the second amplifier having a non-inverting input, an inverting input, and an output, the inverting input of the second amplifier coupled to the output of the second amplifier, and the non-inverting input of the second amplifier coupled to the output of the first amplifier (e.g. Figs. 3 and 11, see the second amplifier having a non-inverting input, an inverting input, and an output, the inverting input of the second amplifier coupled to the output of the second amplifier via R, and the non-inverting input of the second amplifier coupled to the output of the first amplifier (at least resistor R is considered to be part of the first amplifier), also see the abstract and para. 0022-0044. Similarly, in Fig. 11, see the second amplifier having a non-inverting input, an inverting input, and an output, the inverting input of the second amplifier coupled to the output of the second amplifier via r, and the non-inverting input of the second amplifier coupled to the output of the first amplifier (at least resistor r is considered to be part of the first amplifier)), in which the voltage follower has a lower gain and a lower output impedance than the first amplifier (e.g. Fig. 3, see the first and second amplifiers, also see the abstract and para. 0022-0044. The voltage follower has a lower gain and a lower output impedance than the first amplifier, that’s why the second amplifier has resistor R connected to both the output and input of the second amplifier to boost up the gain at the output of the second amplifier. Also the output impedance of the voltage follower would be lower than an output impedance of the first amplifier); and an injection network including a capacitor coupled between the inverting input of the second amplifier and the power terminal (e.g. Figs. 2-3, see 325, R0 and C0 which is an injection network including a capacitor coupled between the inverting input of the second amplifier and the power terminal, also in Fig. 11, see NOISE VOLTAGE COMPENSATION CIRCUIT and VC which would be considered an injection network including a capacitor coupled between the inverting input of the second amplifier and the power terminal. Again the term “coupled” does not necessarily mean a direct connection or a physical coupling)”. 

Regarding claim 4, Shen al. (e.g. see Figs. 1-13) discloses “wherein the compensation network is a first compensation network (e.g. Figs. 3 and 11, see the first amplifier and r3 which is coupled between the input and the output of the first amplifier. Similarly, in Fig. 11, see r2 which is coupled between the input and the output of the first amplifier), and the circuit further comprises a second compensation network coupled between the power terminal and a power reference terminal (e.g. Figs. 3 and 13, see second compensation network coupled between the power terminal and a power reference terminal, the second compensation network comprising a capacitor in series with a resistor, also see the abstract and para. 0022-0044)”.

Regarding claim 5, Shen al. (e.g. see Figs. 1-13) discloses “wherein the compensation network is configured to provide negative feedback to the first amplifier (e.g. Figs. 3 and 13, see r3)”.

Regarding claim 16, Shen al. (e.g. see Figs. 1-13) discloses “wherein the capacitor is a first capacitor (e.g. Figs. 2-3, see 325, R0 and C0 which is an injection network including a capacitor, also in Fig. 11, see NOISE VOLTAGE COMPENSATION CIRCUIT and VC which would be considered an injection network including a capacitor), and the second compensation network includes a second capacitor coupled in series with a resistor between the power terminal and the power reference terminal (e.g. Figs. 3 and 13, see second compensation network coupled between the power terminal and a power reference terminal, the second compensation network includes a second capacitor coupled in series with a resistor between the power terminal and a power reference terminal, also see the abstract and para. 0022-0044. Again the term “coupled” does not necessarily mean a direct connection or a physical coupling)”.

Regarding claim 23, Shen al. (e.g. see Figs. 1-13) discloses “wherein the capacitor is a first capacitor (e.g. Figs. 2-3, see 325, R0 and C0 which is an injection network including a capacitor, also in Fig. 11, see NOISE VOLTAGE COMPENSATION CIRCUIT and VC which would be considered an injection network including a capacitor), and the compensation network comprises a resistor and a second capacitor (e.g. Figs. 3 and 11, see the first amplifier and the compensation network comprising a resistor r3 and a second capacitor c2. Similarly, in Fig. 11, see the first amplifier and the compensation network comprising a resistor r2 and a second capacitor c3. Again the term “coupled” does not necessarily mean a direct connection or a physical coupling)”.

Regarding claim 24, Shen al. (e.g. see Figs. 1-13) discloses “wherein the voltage follower includes a resistor having first and second resistor terminals, the first resistor terminal coupled to the output of the second amplifier, and the second resistor terminal coupled to the inverting input of the second amplifier and to the injection network (e.g. Figs. 3 and 11, see the voltage follower including the second amplifier and a resistor R and see their connections. Similarly, in Fig. 11, see the voltage follower including the second amplifier and a resistor r and see their connections. Again the term “coupled” does not necessarily mean a direct connection or a physical coupling)”.

Regarding claim 25, Shen al. (e.g. see Figs. 1-13) discloses “wherein the injection network includes a resistor coupled between the capacitor and the inverting input of the second amplifier (e.g. Figs. 2-3, see R, 325, R0 and C0 which is an injection network including a resistor coupled between the capacitor and the inverting input of the second amplifier, also in Fig. 11, see r, NOISE VOLTAGE COMPENSATION CIRCUIT and VC which would be considered an injection network including a resistor coupled between the capacitor and the inverting input of the second amplifier. Again the term “coupled” does not necessarily mean a direct connection or a physical coupling)”.

Regarding claims 6, 8, 10-12, 14, 19-20 and 22; they all comprise substantially same subject matter as in the recited apparatus claims 1, 4-5, 16-17 and 23-25, therefore claims 6, 8, 10-12, 14, 19-20 and 22 are also rejected under the same ground of rejection as clearly discussed in the rejection to the apparatus claims 1, 4-5, 16-17 and 23-25 . Therefore the previous rejections based on the apparatus will not be repeated. 



6.	At least independent claims 1, 6 and 12 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin et al. (U.S. Pub. No. 2010/0142718 A1).

Regarding independent claims 1, 6 and 12, Chin et al. discloses all the limitations of claims 1, 6 and 12 (e.g. see Figs. 1-3, also see the abstract, background of the invention, and the summary of the invention. Examiner’s note: Fig. 3, shows the two amplifiers, a compensation network and an injection network and their connections as claimed in this invention. An amplifier circuit comprises an OPAMP and other components such as resistors and capacitors, therefore, filter 214 is considered part of any of the two amplifiers. Also the term “coupled” does not necessarily mean a direct coupling or a direct connection, all the claimed limitations are still taught at least from Figure 3).


7.	At least independent claims 1, 6 and 12 are also rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luo et al. (U.S. Pub. No. 2017/0207713 A1).

Regarding independent claims 1, 6 and 12, Luo et al. discloses all the limitations of claims 1, 6 and 12 (e.g. see Figs. 1-7, also see the abstract, background of the invention, and the summary of the invention. Examiner’s note: Fig. 5, shows the two amplifiers (231 and 241), a compensation network and an injection network and their connections as claimed in this invention. An amplifier circuit comprises an OPAMP and other components such as resistors and capacitors. Also the term “coupled” does not necessarily mean a direct coupling or a direct connection, all the claimed limitations are still taught at least from Figure 5).



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shen (U.S. Pub. No. 2014/0292401 A1) in view of Sibbald (U.S. Pub. No. 2009/0123003 A1).

Regarding claim 17, Shen al. (e.g. see Figs. 1-13) discloses a circuit having all the claimed subject matter as discussed in the rejection to claim 16, except for “wherein the second compensation network further includes an inductor coupled in series with the second capacitor and the resistor between the power terminal and the power reference terminal”. However, Sibbald shows “wherein the second compensation network further includes an inductor coupled in series with the second capacitor and the resistor between the power terminal and the power reference terminal  (Sibbald, e.g. see Fig. 7(a), which shows a compensation network including an inductor L1a coupled in series with a capacitor and a resistor between the power terminal and the power reference terminal)”. Having an inductor coupled in series with the second capacitor and the resistor between the power terminal and the power reference terminal as taught by Sibbald. in the circuit of Shen al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an inductor coupled in series with the second capacitor and the resistor between the power terminal and the power reference terminal as taught by Sibbald in the circuit of Shen al. for the purpose of enhancing the power efficiency and protection. Also for the purpose of making the circuit more widely usable.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839